 
Exhibit 10.8


PRIME SUN POWER INC.


EMPLOYMENT AGREEMENT


This Employment Agreement, dated this 13th day of January, 2009 (the
“Agreement”), by and between Prime Sun Power Inc., a Nevada corporation (the
“Company”), and Frank Jürgens (the “Executive”).


WHEREAS, the Company desires to engage the Executive to serve as Chief
Operations Officer of the Company and the Executive desires to serve as the
Chief Operations Officer of the Company;


NOW THEREFORE, in consideration of the premises and the mutual agreements made
herein, the Company and the Executive agree as follows:


1. Employment; Duties.  The Company shall engage the Executive to serve as Chief
Operations Officer of the Company.  The Executive shall have such duties and
authority as set forth on Annex A attached hereto.  The Executive shall serve
the Company in such capacity for the Employment Period as defined in Section 2.
The Executive shall report to the Chief Executive Officer.  The Executive agrees
that during the term of his employment rendered to the Company, he shall devote
his professional attention, knowledge and experience and give his best effort,
skill and abilities to promote the business and interests of the Company.  The
Executive agrees to accept direction from Chief Executive Officer of the Company
or the Board of Directors of the Company or a committee of the Board of
Directors to which the Board of Directors has duly delegated authority thereof
(collectively, the “Board”). The Executive agrees to faithfully and diligently
perform such reasonable duties commensurate with the position of Chief
Operations Officer as may from time to time be assigned to the Executive by the
Board.  For purposes of clarity, except with respect to subsidiaries of the
Company, to the extent the Executive renders services to any other
organizations, all such services must be rendered in a separate capacity and
shall not be deemed to constitute services of the Executive as an agent of any
such other organization to the Company or as an agent by or on behalf of the
Company to such other organizations unless expressly delegated in writing to
such effect.


2. Employment Period.  This Agreement shall have an initial term of two (2)
years to be effective commencing on 1st Day of January 2009 and ending on the
second anniversary of hereof (the “Initial Employment Period”), unless sooner
terminated in accordance with the provisions of Section 7 or Section 8.  This
Agreement shall automatically renew and continue to remain in effect after the
Initial Employment Period for successive one year periods (each, a “Renewal
Employment Period”), until terminated as provided herein, unless either party
provides the other party with written notice of non-renewal not later than six
months (180 days) prior to the expiration of the Initial Period or the
anniversary of such date in any subsequent Renewal Employment Period.  The
Initial Employment Period and each Renewal Employment Period of this Agreement
is referred to herein as the “Employment Period.”



--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
3. Compensation.


(a) Base Compensation.  The Executive shall be paid a base salary of one-hundred
thirty thousand (130,000) Swiss Francs per annum, payable incrementally on a
monthly basis and pro-rated for any partial year of employment, less any
applicable statutory or regulatory deductions (the “Base Salary”).  The Base
Salary shall be payable in accordance with the Company’s regular payroll
practices, as the same may be modified from time to time.


(b) Options and Benefits. The Executive shall be granted stock options for the
purchase of _50.000_ (Fifty thousand) shares of Company common stock at a
purchase price equal to the fair market value per share as of the date of this
Agreement.  The fair market value per share shall be determined by reference to
the publicly quoted closing price per share on the date immediately preceding
the date of approval of this Agreement by the Board of the Company.  The stock
options shall be subject to the customary terms and conditions pertaining to all
Company stock options.  The Executive shall be eligible to participate in all
Company benefits and incentive plans granted at the discretion of the Board.


(c) Expense Reimbursement.  The Executive shall be entitled to reimbursement of
reasonable out-of-pocket expenses incurred in connection with travel and matters
related to the Company's business and affairs if made in accordance with written
Company policy as in effect from time to time as determined by the Board.


(d) Vacation.  The Executive shall be entitled to vacation each calendar year in
accordance with written Company policy as in effect from time to time as
determined by the Board.  No compensation shall be paid for accrued but untaken
vacation.


(e) Place of Employment. The parties agree that the principal place of services
to be rendered to the Company by Executive shall be deemed to be Abu Dhabi,
United Arab Emirates and all compensation shall be paid to Executive in such
jurisdiction.  The Company acknowledges and agrees that Executive may reside
from time to time in other jurisdictions and may travel to any and all other
jurisdictions related to services to be rendered to the Company and Executive,
none of which shall have the effect of changing the deemed principal place of
services rendered by Executive to the Company unless otherwise required by the
laws of such other jurisdictions.


4. Trade Secrets.  The Executive agrees that it is in the Company's legitimate
business interest to restrict his disclosure or use of Trade Secrets and
Confidential Information relating to the Company or its affiliates as provided
herein, and Executive agrees not to disclose or use the Trade Secrets and/or
Confidential Information relating to the Company or its affiliates for any
purpose other than in connection with his performance of his duties.  For
purposes of this Agreement, “Trade Secrets” shall mean all confidential and
proprietary information belonging to the Company (including current client lists
and prospective client lists, ideas, formulas, compositions, inventions (whether
patentable or unpatentable and whether or not reduced to practice), know-how,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, plans, proposals, technical
data, copyrightable works, financial and marketing plans and customer and
supplier lists and information). For purposes of this Agreement, “Confidential
Information” shall mean all information in addition to Trade Secrets used by, or
which is in the possession of the Company and relating to the Company’s business
or assets specifically including, but not limited to, information relating to
the Company’s products, services, strategies, pricing, customers,
representatives, suppliers, distributors, technology, finances, employee
compensation, computer software and hardware, inventions, developments, in each
case to the extent that such information is not required to be disclosed by
applicable law or compelled to be disclosed by any governmental
authority.  Notwithstanding the foregoing, the terms “Trade Secrets” and
“Confidential Information” do not include information that (i) is or becomes
generally available to or known by the public (other than as a result of a
disclosure by the Executive), provided, that the source of such information is
not known by the Executive to be bound by a confidentiality agreement with the
Company; or (ii) is independently developed by the Executive without violating
this Agreement.
 
2

--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
5. Return of Documents and Property.  Upon the expiration or termination of the
Executive's employment with the Company, or at any time upon the request of the
Company, the Executive (or his heirs or personal representatives) shall deliver
to the Company (a) all documents and materials (including, without limitation,
computer files) containing Trade Secrets and Confidential Information relating
to the business and affairs of the Company or its affiliates, and (b) all
documents, materials, equipment and other property (including, without
limitation, computer files, computer programs, computer Operations systems,
computers, printers, scanners, pagers, telephones, credit cards and ID cards)
belonging to the Company or its affiliates, which in either case are in the
possession or under the control of the Executive (or his heirs or personal
representatives).


6. Discoveries and Works.  All Discoveries and Works which are made or conceived
by the Executive during his employment by the Company, solely, jointly or with
others, that relate to the Company's present or anticipated activities, or are
used or useable by the Company within the scope of this Agreement shall be owned
by the Company.  For the purposes of this Section 6, (including the definition
of “Discoveries and Works”) the term “Company” shall include the Company and its
affiliates.  The term “Discoveries and Works” includes, by way of example but
without limitation, Trade Secrets and other Confidential Information, patents
and patent applications, service marks, and service mark registrations and
applications, trade names, copyrights and copyright registrations and
applications.  The Executive shall (a) promptly notify, make full disclosure to,
and execute and deliver any documents requested by the Company, as the case may
be, to evidence or better assure title to Discoveries and Works in the Company,
as so requested, (b) renounce any and all claims, including but not limited to
claims of ownership and royalty, with respect to all Discoveries and Works and
all other property owned or licensed by the Company, (c) assist the Company in
obtaining or maintaining for itself at its own expense United States and foreign
patents, copyrights, trade secret protection or other protection of any and all
Discoveries and Works, and (d) promptly execute, whether during his employment
with the Company or thereafter, all applications or other endorsements necessary
or appropriate to maintain patents and other rights for the Company and to
protect the title of the Company thereto, including but not limited to
assignments of such patents and other rights.  Any Discoveries and Works which,
within one year after the expiration or termination of the Executive's
employment with the Company, are made, disclosed, reduced to tangible or written
form or description, or are reduced to practice by the Executive and which
pertain to the business carried on or products or services being sold or
delivered by the Company at the time of such termination shall, as between the
Executive and, the Company, be presumed to have been made during the Executive's
employment by the Company.  The Executive acknowledges that all Discoveries and
Works shall be deemed “works made for hire” under the U.S. Copyright Act of
1976, as amended 17 U.S.C. Sect. 101.


3

--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
7. Termination.


(a) Manner of Termination. The Company and the Executive may terminate this
Agreement, with or without cause, only in accordance with the provisions of this
Section 7.


(b) Termination Without Cause.  The Company may terminate this Agreement without
cause at any time during the Employment Period effective immediately upon giving
written notice of termination to the Executive, provided however, that if the
Company terminates this Agreement other than for cause during the Employment
Period the Company shall pay the Executive payments equivalent to Executive’s
annual Base Salary following such termination date in accordance with the
Company’s regular payroll procedures through the remainder of the Employment
Period, plus vesting of any options, plus reimbursement of any and all
reasonable and pre-approved expenses incurred by Executive as of the date of
notice of such date, and all of such payments shall completely and fully
discharge any and all obligations and liabilities of the Company to the
Executive.


(c) Termination for Cause.  The Company may terminate this Agreement for cause
at any time during the Employment Period effective immediately upon giving
written notice of termination to the Executive. For purposes of this Agreement,
“cause” shall mean, with respect to the Executive, (i) any act of fraud or
dishonesty, willful misconduct or negligence in connection with the Executive's
performance of his duties, (ii) repeated failure of the Executive to follow
reasonable instructions of the Board, (iii) dishonesty of the Executive which
causes a material detriment to the Company or its affiliates, (iv) a breach by
the Executive of any provision hereof or of any contractual or legal fiduciary
duty to the Company (including, but not limited to, the unauthorized disclosure
of Trade Secrets or other Confidential Information, non-compliance with the
policies, guidelines and procedures of the Company or engaging during his
employment in any other employment or business without the express written
approval of the Company’s Board), (v) the arrest of the Executive for the
commission of a felony, whether or not such alleged felony was committed in
connection with the Company's business or (vi) the commencement of any
bankruptcy proceedings (whether voluntary or involuntary), the appointment of a
trustee or receiver for the Executive or the general assignment of the
Executive's assets to his creditors.


(d) Termination by Executive. The Executive may terminate this Agreement with or
without cause at any time during the Employment Period upon two weeks’ prior
written notice of termination to the Company. For purposes of this Agreement,
with respect to the Company, “cause” shall mean the failure to pay any amounts
due Executive hereunder (and not disputed in good faith by the Company) within
one month after their due date.


4

--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
(e) Effect of Termination.  Except as otherwise provided herein with respect to
a termination pursuant to Section 7(b), in the event this Agreement is
terminated pursuant to this Section 7, the Executive's rights and the Company's
obligations hereunder shall cease as of the effective date of the termination,
including, without limitation, the right to receive Base Salary, options and all
other compensation or benefits provided for in this Agreement, and the Executive
shall not be entitled to any further compensation, options, or severance
compensation of any kind, and shall have no further right or claim to any
compensation, options, benefits or severance compensation under this Agreement
or otherwise against the Company or its affiliates, from and after the date of
such termination, except as required by applicable law.  Any termination under
this Section 7 is subject to the provisions of Sections 18 and 20 hereof.


(f) Relinquishment of Authority.  Notwithstanding anything to the contrary set
forth herein, upon written notice to the Executive, the Company may immediately
relieve the Executive of all his duties and responsibilities hereunder and may
relieve the Executive of authority to act on behalf of, or legally bind, the
Company.


8. Disability: Death.


(a) If, prior to the expiration of any applicable Employment Period, the
Executive shall be unable to perform his duties hereunder by reason of physical
or mental disability for at least ninety (90) calendar days, the Company shall
have the right to terminate this Agreement and the remainder of the Employment
Period by giving written notice to the Executive to such effect.  Immediately
upon the giving of such notice, the Employment Period shall terminate.


(b) Upon termination of this Agreement pursuant to Section 8(a), the Executive
shall (i) be paid his Base Salary through the effective date of such termination
and (ii) all options previously granted shall remain in full force and
effect.  All other compensation and benefits provided for in Section 3 of this
Agreement shall cease upon termination pursuant to Section 8(a), except as
otherwise required by applicable law.


(c) In the event of a dispute as to whether the Executive is disabled within the
meaning of Section 8(a), either party may from time to time request a medical
examination of the Executive by a doctor appointed by the chief of staff of a
hospital selected by mutual agreement of the parties, or as the parties may
otherwise agree, and the written medical opinion of such doctor shall be
conclusive and binding upon the parties as to whether the Executive has become
disabled and the date when such disability arose.  The cost of any such medical
examination shall be borne by the requesting party.


(d) If, prior to the expiration of the Employment Period or the termination of
this Agreement, the Executive shall die, the Executive's estate shall be paid
his Base Salary and other compensation due through such date of death.  Except
as otherwise provided in this Section 8(d), upon the death of the Executive, the
Employment Period shall terminate without further notice and the Company shall
have no further obligations hereunder, including, without limitation,
obligations with respect to compensation, options and benefits provided for in
Section 3 of this Agreement, other than as set forth in the immediately
preceding sentence or as otherwise required by law.
 
5

--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
(e) Any termination under this Section 8 is subject to the provisions of Section
18 hereof.


9. No Conflicts.  The Executive has represented and hereby represents to the
Company and its affiliates that the execution, delivery and performance by the
Executive of this Agreement do not conflict with or result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default under any contract, agreement or understanding, whether oral or written,
to which the Executive is a party or of which the Executive is or should be
aware and that there are no restrictions, covenants, agreements or limitations
on his right or ability to enter into and perform the terms of this Agreement,
and agrees to indemnify and save the Company and its affiliates harmless from
any liability, cost or expense, including attorney’s fees, based upon or arising
out of any such restrictions, covenants, agreements, or limitations that may be
found to exist.  For purposes of this Agreement, “affiliate” shall include any
subsidiary in the case of the Company, and any person or entity directly or
indirectly controlled by or controlling the Company.


10. Non-competition.   Except as authorized by the Board, during the Executive’s
employment by the Company and for a period of one (1) year thereafter, Executive
will not (except as an officer, director, stockholder, employee, agent or
consultant of the Company or any subsidiary or affiliate thereof) either
directly or indirectly, whether or not for consideration, (i) in any way,
directly or indirectly, solicit, divert, or take away the business of any person
who is or was a customer of the Company, or in any manner influence such person
to cease doing business in part or in whole with Company; (ii) engage in a
Competing Business; (iii) except for investments or ownership in public
entities, mutual funds and similar investments, none of which constitute more
than 5% of the ownership or control of such entities, own, operate, control,
finance, manage, advise, be employed by or engaged by, perform any services for,
invest or otherwise become associated in any capacity with any person engaged in
a Competing Business in the United States; or (iv) engage in any practice the
purpose or effect of which is to intentionally evade the provisions of this
covenant. For purposes of this section, “Competing Business” means any company
or business which is engaged directly or indirectly in any business carried on
or planned to be carried on by the Company or any of its subsidiaries or
affiliates.  In the event that the Executive’s employment by the Company is
terminated without cause, as described in Section 7(b) hereof, the limitations
of this Section 10 shall cease to apply as of the final payment made in respect
of the termination of the Executive’s employment with the Company as set forth
in Section 7(b) above.
 
6

--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
11. Non-Solicitation and Non-Circumvention.  Notwithstanding any provision to
the contrary in this Agreement, all Confidential Information of the Company is
expressly acknowledged by the Executive to be the sole property of the Company,
and the disclosure of the Confidential Information shall not be deemed to confer
any rights with respect to such Confidential Information on the Executive.  The
Executive will exercise the standard of care as specified in this Agreement to
ensure the confidentiality of the Confidential Information.  The Executive will
not in any manner solicit or undertake any business or investment in any form
whatsoever from any Confidential Contact of the Company without the express
permission of the Company.  For purposes of this Agreement “Confidential
Contact” means any person or affiliate of any person introduced directly or
indirectly to the Executive by any person acting on behalf of the Company.  The
Executive will not disclose in any manner any Confidential Information to any
third parties without express written consent by the Company. The Executive
recognizes the Company’s Confidential Information as the exclusive property of
the Company and Executive will not enter into any direct or indirect
negotiations or transactions with any Confidential Contacts or other Persons
disclosed in Confidential Information without the express written consent and
approval of the Company. The Executive undertakes not to enter into any business
transactions with Confidential Contacts of the Company unless written permission
has been obtained from the Company.  Any and all such business transactions may
be negotiated at the sole discretion of the Company.  Nothing herein shall be
construed as an obligation of the Company to consent to the terms and conditions
of any such request and under no circumstances shall any such approval be deemed
to waive, alter or modify the terms and conditions of this Agreement.  The
Executive will not directly or indirectly, whether for his account or for the
account of any other individual or entity, solicit or canvas the trade, business
or patronage of, or sell to, any individuals or entities that were investors,
customers or employees of the Company during the period during which the
Executive was employed by the Company, or prospective customers with respect to
whom a sales effort, presentation or proposal was made by the Company or its
affiliates, during the one year period prior to the termination of the
Executive’s employment.  Without limiting the foregoing, the Executive shall
not, directly or indirectly, (i) solicit, induce, enter into any agreement with,
or attempt to influence any individual who was an employee or consultant of the
Company at any time during the time the Executive was employed by the Company,
to terminate his or her employment relationship with the Company or to become
employed by the Executive or any individual or entity by which the Executive is
employed or (ii) interfere in any other way with the employment, or other
relationship, of any employee or consultant of the Company or its affiliates.
 
12. Enforcement.  The Executive agrees that any breach of the provisions of this
Agreement would cause substantial and irreparable harm, not readily
ascertainable or compensable in terms of money, to the Company for which
remedies at law would be inadequate and that, in addition to any other remedy to
which the Company may be entitled at law or in equity, the Company shall be
entitled to temporary, preliminary and other injunctive relief in the event the
Executive violates or threatens to violate the provisions of this Agreement, as
well as damages, including, without limitation consequential damages, and an
equitable accounting of all earnings, profits and benefits arising from such
violation, in each case without the need to post any security or bond.  Nothing
herein contained shall be construed as prohibiting the Company from pursuing, in
addition, any other remedies available to the Company for such breach or
threatened breach.  A waiver by the Company of any breach of any provision
hereof shall not operate or be construed as a waiver of a breach of any other
provision of this Agreement or of any subsequent breach by the Executive.


13. Determinations by the Company.  All determinations and calculations with
respect to this Agreement shall be made by the Board or any committee thereof to
which the Board has delegated such authority, in good faith in accordance with
applicable law, the certificate of incorporation and by-laws of the Company, in
its sole discretion, and shall be final, conclusive and binding on all persons,
including the Executive and the personal representative of his estate.
 
7

--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
14. Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon (i) the Company, its successors and assigns, and any
company with which the Company may merge or consolidate or to which the Company
may sell substantially all of its assets, and (ii) Executive and his executors,
administrators, heirs and legal representatives.  Since the Executive’s services
are personal and unique in nature, the Executive may not transfer, sell or
otherwise assign his rights, obligations or benefits under this Agreement.


15. Notices.  Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered, or sent properly addressed in a sealed envelope postage prepaid by
certified or registered mail, or delivered by a reputable overnight courier
delivery service.  Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of record set forth on
Annex B; and if to the Company as properly addressed to the Company’s corporate
registered office, or in each case as changed pursuant to notice in accordance
with the foregoing provisions of this paragraph.


16. Severability.  It is expressly understood and agreed that although the
Company and the Executive consider the restrictions contained in this Agreement
to be reasonable and necessary for the purpose of preserving the goodwill,
proprietary rights and going concern value of the Company, if a final
determination is made by arbitration or any court having jurisdiction that any
provision contained in this Agreement is invalid, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such arbitral body
or court may determine or indicate to be reasonable.  Alternatively, if the
arbitrable body or court finds that any provision or restriction contained in
this Agreement or any remedy provided herein is unenforceable, and such
restriction or remedy cannot be amended so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained therein or the availability of any other remedy.  The provisions of
this Agreement shall in no respect limit or otherwise affect the Executive's
obligations under any other agreements with the Company.


17. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.  Delivery of an executed copy of this
Agreement in person or by electronic facsimile transmission, scan or other means
of electronic communication capable of producing a printed copy will be deemed
to be execution and delivery of this Agreement as of the date of such confirmed
transmission.


18. Effects of Termination.  Notwithstanding anything to the contrary contained
herein, if this Agreement is terminated pursuant to Section 7 or Section 8 or
expires by its terms, the provisions of Sections 4-6 and 10-20 of this Agreement
shall survive and continue in full force and effect.
 
19. Arbitration.  All disputes and controversies arising out of or relating to
this Agreement shall be finally settled and binding under the Rules of
International Chamber of Commerce (ICC).  The place of arbitration shall be
Zurich, Switzerland.  The Arbitration shall be conducted in English by a single
arbitrator appointed in accordance with the ICC rules.  Any award, verdict or
settlement issued under such arbitration may be entered by any party for order
of enforcement by any court of competent jurisdiction.  The arbitrator shall
have express powers to take interim measures he or she deems necessary,
including injunctive relief and measures for the protection or conservation of
property, including, without limitation, Confidential Information and all
intellectual property.


20. Miscellaneous.  This Agreement constitutes the entire agreement, and
supersedes all prior agreements, of the parties hereto relating to the subject
matter hereof, and there are no written or oral terms or representations made by
either party other than those contained herein.  This Agreement cannot be
modified, altered or amended except by a writing signed by both parties.  No
waiver by either party of any provision or condition of this Agreement at any
time shall be deemed a waiver of such provision or condition at any prior or
subsequent time or of any other provision or condition at the same or any prior
or subsequent time.
 
8

--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 
EXECUTIVE
           
/s/ Frank Jurgens
   
Name:
Frank Jürgens
                       
PRIME SUN POWER INC.
           
By:
/s/ Barbara S. Salz
     
Name:
Barbara S. Salz
     
Title:
Corporate Secretary
 

 
9

--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
Annex A
 
Chief Operations Officer Services


The Chief Operations Officer shall render services to the Company with respect
to solar energy, photovoltaic products and ancillary business advice and
services.  The scope of such services shall include the following and such other
services as reasonably requested by the Board from time to time (collectively
referred to as the “Services”):


1.
Daily management of the Company operations.

2.
Prepare Bankable Business Plan and execute it.

3.
Organize proper solar and wind licences until park & farms implementation &
maintenance follow-up.

4.
Participate in acquisition projects.



·
Execute acquisition guidelines from the Board.

 
·
Screen market for acquisition opportunities in PV market with focus on growth
potential, profitability, technological leadership.

 
·
Provide feasibility studies focusing on acquisition candidates (market
positioning, identification of unique features providing above-average market
potential, SWOT analysis, risk analysis, R&D roadmap).

 
·
Responsibility for business plan set-up from technical and cost structure point
of view, work closely with CEO, CFO and legal team on general business plan
goals.

 
·
When acquisition is done, work closely with management on operational execution
of plan.

 
5.
Operative responsibility for in-house investment plans, such as thin film
factory project located in Switzerland, including the PSP factory project - PV
thin film:



·
Manage and execute investment plan.

·
Establish project core team.

·
Budget investment/ cost control in cooperation with the CFO.

·
Establish risk management procedures.

·
Monitor daily operations progress.



The Board may reasonably modify the scope of such Services as the business and
affairs of the Company may necessitate over time.


10

--------------------------------------------------------------------------------


 
Employment Agreement 

--------------------------------------------------------------------------------

 
Annex B
 
Addresses for Notices
 
If to:
Prime Sun Power Inc.
 
c/o
Travis L. Gering, Esq.
   
Wuersch & Gering LLP
   
100 Wall Street, 21st Floor
   
New York, NY 10005
   
Fax: (610) 819-9104

 
If to:
Frank Jürgens
   
Degenstrasse, 5
   
CH-9442 Berneck
   
E-mail: fr.juergens@web.de
         
With copies to:
 

 
11

--------------------------------------------------------------------------------

